Citation Nr: 1631209	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for right knee degenerative joint disease, including as secondary to the service-connected residuals, right ankle injury, with degenerative joint disease.

2. Entitlement to service connection for left knee degenerative joint disease, including as secondary to the service-connected residuals, right ankle injury, with degenerative joint disease.

3. Entitlement to service connection for lumbar spine strain, including as secondary to the service-connected residuals, right ankle injury, with degenerative joint disease.

4. Entitlement to service connection for right plantar fasciitis, including as secondary to the service-connected residuals, right ankle injury, with degenerative joint disease.

5. Entitlement to service connection for left plantar fasciitis, including as secondary to the service-connected residuals, right ankle injury, with degenerative joint disease.

6. Entitlement to service connection for pes planus of right foot, including as secondary to the service-connected residuals, right ankle injury, with degenerative joint disease.

7. Entitlement to service connection for pes planus of left foot, including as secondary to the service-connected residuals, right ankle injury, with degenerative joint disease.

8. Entitlement to service connection for other foot disorders, including bilateral heel spurs, including as secondary to the service-connected residuals, right ankle injury, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1988.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the benefits sought.  A Board videoconference hearing was held March 2016.  The Veteran provided additional medical evidence thereafter, accompanied by waiver of initial review by the RO as Agency of Original Jurisdiction (AOJ).  

In March 2009, the RO denied service connection for bilateral pes planus.  In September 2009, the RO denied service connection for bilateral plantar fasciitis, heel spurs and residuals of a right foot fracture.  In December 2009, reconsideration was sought and a medical opinion was submitted from Dr. Ford that many years of overcompensating for his right ankle condition contributed to the current bilateral heel spurs, bilateral plantar fasciitis, pes planus and right foot, left foot conditions.  As this constitutes new and material evidence concerning the secondary service connection theory of entitlement, the March and September 2009 rating decisions did not become final as to these claims.  38 C.F.R. § 3.156(b).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds further development warranted on the claims for entitlement to service connection for disability of the knees, back, and feet (including all claimed conditions).  Whereas the Veteran has submitted statements and opinions from Dr. Neal and Dr. Ford, that on their face clearly support the claims, neither do these statements resolve the appealed issues.  For instance, there are advanced theories both of direct, and secondary service connection (i.e., as due to the service-connected right ankle disorder) in two different opinions; and it is not explained how a right ankle disorder, including an altered gait, caused pes planus, plantar fasciitis, a left heel spur, a right foot enthesophyte, degenerative joint disease of the knees and lumbar strain.     

The remaining VA medical opinions of record are unfavorable to service connection, however, rationales were not provided for both direct and                               secondary service connection.  Accordingly, additional medical inquiry is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate them with the               Veterans Benefits Management System (VBMS) electronic claims folder.

2. Request that the Veteran identify any outstanding relevant private treatment records regarding the disabilities claimed, to include any outstanding records from Dr. Ford and/or Dr. Neal.  Then obtain these records based on the information provided, and if initially unsuccessful, take appropriate follow-up action in accordance with 38 C.F.R. § 3.159(e). 

3. Then schedule the Veteran for a VA examination for the knees, lumbar spine, and foot disorders.  The VBMS and "Virtual VA" electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Diagnose all present disabilities of the knees, the lumbar spine, and the feet.  The examiner's attention is directed to the diagnoses of degenerative joint disease of the knees (May 2010 VA examination), lumbar spine strain (VA examination of February 2010) and pes planus, plantar fasciitis, left heel spur, and right foot enthesophyte (VA examination report of February 2010 and private medical record of March 2009).
Then opine whether the diagnosed disorder(s), other than pes planus, at least as likely as not (50 percent or greater probability) are (a) related to military service, including injury therein; (b) due to or caused by the Veteran's service-connected right ankle disorder, to include any altered gait resulting therefrom; and (c) aggravated (i.e., worsened) beyond the natural progress by the right ankle disorder, including any altered gait resulting therefrom.  

Regarding flat feet, it is noted that a clinician described the condition as congenital, therefore, please address the following:

a. Explain whether pes planus is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.]  

b. If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional foot disability. 

c. If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes planus pre-existed active service.

d. If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes planus WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

e. If responses above were negative, the examiner should opine whether it is at least as likely (50/50 probability) that pes planus is related to service; is due to or caused by the service-connected right ankle disorder, including any altered gait; or is aggravated (i.e., worsened) beyond the natural progress by the service-connected right ankle disorder, including any altered gait.

The examiner should include in the examination report an explanation for all opinions.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

4. Then review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

5. Readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







